Citation Nr: 1637805	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The Veteran was scheduled for a May 2011 travel Board hearing, but did not appear.  Therefore, his hearing request has been withdrawn.

The Board remanded the appeal in additional development in March 2014.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Board remanded the appeal in March 2014 for an updated VA audiological examination to evaluate the Veteran's bilateral hearing loss.  While the Veteran was afforded VA examinations, conducted by two different VA examiners, in April 2014 and June 2014, hearing thresholds were deemed to be invalid due to poor correlation with speech reception thresholds and inconsistent responses.  The Veteran's representative contends in a June 2016 statement that a remand for an updated VA examination is warranted to evaluate any worsening of the Veteran's hearing loss as the April 2014 and July 2014 VA examinations are inadequate for rating purposes.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand is warranted to obtain an updated VA audiology examination. 

Additionally, the Veteran has submitted a copy of a February 2011 VA audiological evaluation conducted at the VA in Marion, Indiana.  However, clinical records associated with this audiogram are not of record, the results appear inconsistent with findings from a June 2009 VA examination, and speech discrimination testing was not conducted using the Maryland CNC.  Accordingly, on remand, the AOJ should obtain any outstanding VA audiology records from the VA Medical Center in Marion Indiana.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records from the VA Medical Center in Marion, Indiana, to include records associated with a February 2011 audiological evaluation.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the Veteran's claims file

2.  Thereafter, the AOJ should refer the Veteran for an updated VA audiological examination to address the current severity of bilateral hearing loss.  The records should be made available to the VA examiner for review.  All appropriate tests and studies should be conducted.  The examiner should provide a complete report of audiometric findings.  Any difficulty in conducting the test should be set out in detail.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




